DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 4 a fluidic die comprising: a semiconductor substrate; a nozzle layer disposed on the substrate, the nozzle layer having a top surface opposite the substrate and including a nozzle formed therein, the nozzle including a fluid chamber disposed below the top surface and a nozzle orifice extending through the nozzle layer from the top surface to the fluid chamber, the fluid chamber to hold fluid having an electrical charge of a known polarity, the nozzle to eject individual fluid drops from the fluid chamber at the nozzle orifice; and Page 2an electrode disposed in contact with the nozzle layer about a perimeter of the nozzle orifice, the electrode to carry an electrical charge to adjust movement of components of the fluid having the electrical charge of the known polarity, the fluid having an electrical charge of first polarity, as fluid is being ejected from the nozzle orifice such that a portion of fluid is extending from the nozzle orifice beyond the top surface of the nozzle layer, the electrode to transition from having a neutral charge to having a charge of the first polarity to create a repulsive force between the electrode and the fluid that forces fluid proximate to the electrode toward a longitudinal axis of the nozzle orifice such that the portion of fluid extending of the above the top surface is separated from a portion of fluid remaining in the nozzle orifice to form an ejected fluid drop and the portion of fluid remaining in the nozzle orifice forced downward by the repulsive force toward the fluid chamber.

3.	The Applicant also disclosed substantially the same subject matters in independent claims 5, 7, 12, 14 and 15.

4.	U.S. Patent application publication number 2007/0126799 to Steiner disclosed a similar invention in Fig. 1. Unlike in the instant application Steiner is silent about “the nozzle to eject individual fluid drops from the fluid chamber at the nozzle orifice; and Page 2an electrode disposed in contact with the nozzle layer about a perimeter of the nozzle orifice, the electrode to carry an electrical charge to adjust movement of components of the fluid having the electrical charge of the known polarity, the fluid having an electrical charge of first polarity, as fluid is being ejected from the nozzle orifice such that a portion of fluid is extending from the nozzle orifice beyond the top surface of the nozzle layer, the electrode to transition from having a neutral charge to having a charge of the first polarity to create a repulsive force between the electrode and the fluid that forces fluid proximate to the electrode toward a longitudinal axis of the nozzle orifice such that the portion of fluid extending of the above the top surface is separated from a portion of fluid remaining in the nozzle orifice to form an ejected fluid drop and the portion of fluid remaining in the nozzle orifice forced downward by the repulsive force toward the fluid chamber” as disclosed in independent claim 4.
 	Steiner is also silent about similar limitations in independent claims 5, 7, 12, 14 and 15.

5.	U.S. Patent application publication number 2005/0219323 to Kusakari also disclosed a similar invention in Figs. 4 and 9. Unlike in the instant application, Kusakari is also silent about “the nozzle to eject individual fluid drops from the fluid chamber at the nozzle orifice; and Page 2an electrode disposed in contact with the nozzle layer about a perimeter of the nozzle orifice, the electrode to carry an electrical charge to adjust movement of components of the fluid having the electrical charge of the known polarity, the fluid having an electrical charge of first polarity, as fluid is being ejected from the nozzle orifice such that a portion of fluid is extending from the nozzle orifice beyond the top surface of the nozzle layer, the electrode to transition from having a neutral charge to having a charge of the first polarity to create a repulsive force between the electrode and the fluid that forces fluid proximate to the electrode toward a longitudinal axis of the nozzle orifice such that the portion of fluid extending of the above the top surface is separated from a portion of fluid remaining in the nozzle orifice to form an ejected fluid drop and the portion of fluid remaining in the nozzle orifice forced downward by the repulsive force toward the fluid chamber” as disclosed in independent claim 4.
 	Kusakari is also silent about similar limitations in independent claims 5, 7, 12, 14 and 15.

6.	U.S. Patent application publication number 2001/0001455 to Moon et al. also disclosed a similar invention in Fig. 5. Unlike in the instant application, Moon et al. are silent about “the nozzle to eject individual fluid drops from the fluid chamber at the nozzle orifice; and Page 2an electrode disposed in contact with the nozzle layer about a perimeter of the nozzle orifice, the electrode to carry an electrical charge to adjust movement of components of the fluid having the electrical charge of the known polarity, the fluid having an electrical charge of first polarity, as fluid is being ejected from the nozzle orifice such that a portion of fluid is extending from the nozzle orifice beyond the top surface of the nozzle layer, the electrode to transition from having a neutral charge to having a charge of the first polarity to create a repulsive force between the electrode and the fluid that forces fluid proximate to the electrode toward a longitudinal axis of the nozzle orifice such that the portion of fluid extending of the above the top surface is separated from a portion of fluid remaining in the nozzle orifice to form an ejected fluid drop and the portion of fluid remaining in the nozzle orifice forced downward by the repulsive force toward the fluid chamber” as disclosed in independent claim 4.
 	Moon et al. are also silent about similar limitations in independent claims 5, 7, 12, 14 and 15.


7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853